                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

STEVEN BRANCH                                                         PLAINTIFF

v.                                   No. 4:18-cv-00481-JM

LORI CINGOLANI, et al.                                                       DEFENDANTS

                                            ORDER

       On October 25, 2018, the Court ordered Steven Branch to provide proof of service of

summons and complaint within ten days from the entry of that Order. Branch has not complied.

This action is therefore dismissed without prejudice.

       IT IS SO ORDERED this 31st day of May, 2019.



                                                        ________________________________
                                                        JAMES M. MOODY, JR.
                                                        UNITED STATES DISTRICT JUDGE
